 1                                                           The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT FOR THE
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
11
12 FATIMA MOUJTAHID, on behalf of                     CASE NO. C18-01789-RSM
   herself and her minor child B.M.,
13                                                    JOINT STATUS REPORT AND
                               Plaintiffs,
                                                      ORDER
14
                       v.
15
   UNITED STATES CITIZENSHIP &
16 IMMIGRATION SERVICES, et al.,
                               Defendants.
17
18
            Plaintiff filed the above-captioned lawsuit under the Freedom of Information Act
19
     (“FOIA”) against Defendants seeking disclosure of certain documents. Pursuant to the
20
     Court’s July 2, 2019 order, Dkt. No. 27, the parties submit this joint status report and, for
21
     good cause shown below, respectfully requests that the Court allow the parties to
22
     continue to work towards resolution of this matter without further judicial intervention
23
     and submit a joint status report within the next 45 days.
24
            Since the last update to the Court, Plaintiff’s counsel is working on obtaining
25
     additional releases from third parties in an underlying state court litigation that may allow
26
     Defendant United States Citizenship & Immigration Services (“USCIS”) to produce
27
     additional potentially responsive records to Plaintiff. However, counsel’s ability to
28
     obtain responses to his requests for releases from the relevant third parties has been
      JOINT STATUS REPORT AND ORDER                                    UNITED STATES ATTORNEY
      18-cv-01789-RSM - 1                                              700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1 frustrated as those third parties have filed notices of unavailability for vacation purposes
 2 in the underlying state court litigation, as well as the judge in the state court litigation has
 3 changed. Plaintiff’s counsel believes that an additional extension will allow him the
 4 opportunity to obtain the necessary responses. Both parties agree that allowing for this
 5 action will resolve and narrow issues in this case, so that if judicial intervention is
 6 necessary, it will be required on a very limited basis.
 7         If at any time in the next 45 days it becomes apparent that resolution between the
 8 parties is not feasible, the parties will submit a briefing schedule to the Court.
 9         The parties propose a joint status report to be filed on or before September 26,
10 2019.
11                 DATED this 12th day of August, 2019.
12
                                                Respectfully Submitted,
13
14                                              BRIAN T. MORAN
                                                United States Attorney
15
16                                              s/ Michelle R. Lambert
                                                MICHELLE R. LAMBERT, NYS #4666657
17
                                                Assistant United States Attorney
18                                              United States Attorney’s Office
                                                1201 Pacific Ave, Suite 700
19
                                                Tacoma, Washington 98402
20                                              Phone: (253) 428-3824
                                                Email: michelle.lambert@usdoj.gov
21
22                                              Attorneys for Defendants
23
                                                s/ Jay Gairson
24                                              JAY GAIRSON, WSBA # 43365
                                                Gairson Law, LLC
25
                                                4606 MLK Jr Wy S
26                                              Seattle, WA 98108
                                                Phone: 206-357-4218
27
                                                Email: jay@gairson.com
28
                                                Attorney for Plaintiffs
     JOINT STATUS REPORT AND ORDER                                        UNITED STATES ATTORNEY
     18-cv-01789-RSM - 2                                                  700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1
                                     ORDER
 2
 3         It is hereby ORDERED that:
 4       For good cause shown, the parties shall file a joint status report on or before
 5 September 26, 2019.
 6
 7
           Dated this 13 day of August 2019.
 8
 9
10                                             A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT AND ORDER                                  UNITED STATES ATTORNEY
     18-cv-01789-RSM - 3                                            700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
